Name: Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries
 Type: Regulation
 Subject Matter: beverages and sugar;  trade;  prices;  tariff policy
 Date Published: nan

 No L 157/20 Official Journal of the European Communities 18. 6. 76 COMMISSION REGULATION (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries with the countries concerned should be used to that end ; Whereas a homogeneous information procedure between the Member States and the Commission should be set up in this connection ; Whereas for the purpose of simplifying administrative procedures it seems desirable to exempt certain imports of small quantities from the application of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2506/75 of 29 September 1975 laying down special rules for the importation of products in the wine ­ growing sector originating in certain third coun ­ tries ( ! ), as amended by Regulation (EEC) No 1 166/76 (2 ), and in particular Article 5 ( 1 ) thereof, Whereas Regulation (EEC) No 2506/75 laid down special rules for the importation of certain products in the wine-growing sector ; whereas the procedure for implementing those rules should be laid down ; Whereas the basis of that Regulation is the carrying out of a check to ensure that the free-at-frontier refer ­ ence price is observed ; whereas the factors to be taken into consideration in order to permit the necessary comparison between the offer price for the product and the free-at-frontier reference price should be defined ; Whereas the system of reference prices in force in the wine sector prevents products imported from third countries from being placed on the Community market at abnormally low prices ; whereas the free-at- frontier reference price should be observed on the date on which the product is placed in free circulation in the Community ; Whereas monetary compensatory amounts in general and the provisions of Article 17 (3) of Commission Regulation (EEC) No 1380/75 of 29 May 1975 , laying down detailed rules for the application of monetary compensatory amounts (3 ), as last amended by Regula ­ tion (EEC) No 1 040/76 (4 ), in particular are applicable to imports under this Regulation . Whereas Regulation (EEC) No 2506/75 lays down that the granting of tariff concessions is subject to presenta ­ tion of a document issued by the competent authori ­ ties of the exporting country certifying that the free-at- frontier reference price has been observed ; whereas, for the sake of administrative simplicity, the move ­ ment of goods certificates already applied in trade Article 1 1 . In establishing the free-at-frontier offer price for each importation of wines as specified in Article 2 of Regulation (EEC) No 2506/75 the following factors shall be taken into consideration : (a) fob price in the country of exportation ; (b) transportation and insurance costs up to the place of entry into the geographical territory of the Community, within the meaning of Article 4 (2) of Regulation (EEC) No 192/75 . 2 . Where the factors referred to in paragraph 1 are expressed in a currency other than that of the importing Member State the provisions on the valua ­ tion of goods for customs purposes shall be applied when converting such currency into the currency of the importing Member State . Article 2 1 . Member States shall , for each type of wine subject to the special rules for importation laid down in Regulation (EEC) No 2506/75, at the time of completion of customs import formalities for free circulation compare the free-at-frontier offer price calculated in accordance with Article 1 with the corres ­ ponding free-at-frontier reference price applicable on the day of completion of the said formalities . ( ¢) OJ No L 256, 2 . 10 . 1975, p. 2 . (2 ) OJ No L 135, 24 . 5 . 1976, p. 41 . (3 ) OJ No L 139, 30 . 5 . 1975, p. 37 . (4 ) OJ No L 118 , 5 . 5 . 1976, p. 12 . 18 . 6 . 76 Official Journal of the European Communities No L 157/21 2. The free-at-frontier reference price shall be observed when the comparison referred to in para ­ graph 1 shows that the free-at-frontier offer price expressed in the currency of the importing Member State is not less than the free-at-frontier reference price for the corresponding type of wine. 3 . The free-at-frontier offer price shall for each type of wine be declared in the declaration of release for free circulation and such declaration shall be accompa ­ nied by all the documents required to verify this price . Article 3 1 . For the purposes of Article 3 of Regulation (EEC) No 2506/75, the movement certificate used in trade with the third countries concerned shall consti ­ tute the document referred to in paragraph 2 of the said Article . To that end, the description of the goods shall include the alcoholic strength of each type of wine listed on the certificate, which shall be endorsed as follows by the authorities of the exporting third country : This is to certify that on ... (date of exportation) the free-at-frontier reference price for the wine described above was observed.' 2. The above endorsement shall be placed in the space reserved for the description of the goods, imme ­ diately under the last item . The endorsement shall be valid only if it is followed by the date and the signa ­ ture of the person or persons authorized to sign and authenticated by the stamp of the appropriate authori ­ ties . 3 . The list of the authorities referred to in para ­ graph 2 is contained in the Annex to Regulation (EEC) No 2865/73 ('). Article 4 1 . Member States, using the form shown in Annex 1 , shall not later than the 15th day of each month inform the Commission in respect of the preceding month of individual cases of failure to observe the free- at-frontier reference price in respect of imports of wine originating in the third countries referred to in the second subparagraph of Article 9 (3) of Regulation (EEC) No 8 1 6/70 (2 ). 2 . Member States, using the form shown in Annex II , shall without delay inform the Commission of indi ­ vidual cases where as a result of failure to observe the free-at-frontier reference price imports of wine have, pursuant to Article 3 ( 1 ) of Regulation (EEC) No 2506/75, not benefited from the preferential duty. Article 5 1 . The provisions of this Regulation shall not apply : (a) to quantities of wine of 1 5 litres or less :  consisting of consignments of commercial samples to be distributed free of charge,  carried in the luggage of tourists,  sent in small consignments to private individ ­ uals where such quantities are obviously intended for the personal or family consump ­ tion of the persons concerned ; (b) to wine forming part of the belongings of individ ­ uals who are moving houses ; (c) to wine imported for trade fairs under the relevant customs arrangements, provided that the wine concerned is put up in containers of a capacity not exceeding two litres ; (d) to quantities of wine imported for experimental purposes of a scientific or technical nature (subject to a maximum of 1 hi per consignment). (e) to wine intended for and sent directly to diplo ­ matic, consular or similar establishments and imported in accordance with the exemption which has been granted to them . (f ) to wine held on board international means of transport as victualling supplies. 2 . Member States shall take all appropriate measures to ensure verification of the destination of the wine specified in paragraph 1 . Article 6 The provision of Article 3 shall not apply to wines which are proved to have been consigned from the concerned third country before 1 July 1976. Article 7 Commission Regulation (EEC) No 1466/74 of 30 May 1974 on communications from Member States concerning the value for customs purposes of wine imported from third countries (3 ) is hereby repealed . Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1976 . (') OJ No L 295, 23 . 10 . 1973, p. 8 . (2 ) OJ No L 99, 5 . 5 . 1970, p. 1 . (3 ) OJ No L 156, 13 . 6 . 1974, p. 11 . No L 157/22 Official Journal of the European Communities 18 . 6. 76 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1976. For the Commission P. J. LARDINOIS Member of the Commission 18. 6. 76 Official Journal of the European Communities No L 157/23 ANNEX I Member State : ' Month : List of cases of failure to observe free-at-frontier reference prices in respect of imports of wine originating in the third countries referred to in Article 9 (3) of Regulation (EEC) No 816/70 . Description of products Date of export from country of origin Country of origin Volume hi Free-at- frontier offer price recorded 1 2 3 4 5 6 Column 1 : In accordance with the nomenclature of free-at-frontier reference prices . Column 2 : To be completed if date of export known . Column 6 : Reserved for Commission departments . Done at on No L 157/24 Official Journal of the European Communities 18 . 6 . 76 ANNEX II Member State : Month : Communication of cases of application of Article 3 ( 1 ) of Regulation (EEC) No 2506/75 . Description of products Date of entry into free circulation Movement certificate (No and date of certificate and name of authority) Country of origin Volume Free-at-frontier offer price recorded 1 2 3 4 5 6 7 Column 1 : In accordance with the nomenclature of free-at-frontier reference prices . Column 7 : Reserved for Commission departments . Done at on